[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________          FILED
                                                    U.S. COURT OF APPEALS
                                 No. 08-15830         ELEVENTH CIRCUIT
                                                         AUGUST 2, 2010
                             Non-Argument Calendar
                                                           JOHN LEY
                           ________________________
                                                            CLERK

                      D. C. Docket No. 05-00116-CV-WLS-1

EDDIE LEE COTTON,


                                                               Plaintiff-Appellant,

                                       versus

G.S. DEVELOPMENT,
doing business as Fairfield Inn,

                                                              Defendant-Appellee.


                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                         _________________________

                                   (August 2, 2010)

Before TJOFLAT, EDMONDSON and BLACK, Circuit Judges.

PER CURIAM:
       Eddie Lee Cotton, an African-American male, appeals pro se the grant of

summary judgment to GS Development on his claims alleging wrongful demotion

and termination, failure to promote, and hostile work environment, all based on

race, pursuant to 42 U.S.C. § 2000e-2. After review, we affirm the district court’s

grant of summary judgment.

                                     I. DISCUSSION

A. Wrongful demotion, termination, and failure to promote

       Cotton asserts the district court erred in finding he failed to show members

of an unprotected class were treated more favorably than him.1 He further

contends GS Development has failed to contradict evidence presented showing his

greater qualifications and experience compared to Morrison, the white female who

was promoted to general manager over him.

       Where a plaintiff supports his Title VII claim with circumstantial evidence,

we analyze his claim using the framework set forth in McDonnell Douglas Corp. v.

Green, 93 S. Ct. 1817 (1973). Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087

(11th Cir. 2004). Under the McDonnell Douglas framework, once a prima facie


       1
         Cotton filed a bare bones “Memorandum of Law to Support Denying Defendant Motion
for Summary Judgment” on October 21, 2006. Despite the district court’s finding Cotton did not
properly respond to GS Development’s motion for summary judgment, the court reviewed “any
timely submissions” filed in connection with the motion for summary judgment. Thus, Cotton
was not prejudiced by the district court’s finding Cotton did not properly respond to the
defendant’s motion for summary judgment.

                                              2
case of discrimination is established, the burden shifts to the employer to state a

legitimate, nondiscriminatory reason for the adverse employment action. Combs v.

Plantation Patterns, 106 F.3d 1519, 1528 (11th Cir. 1997). If the employer

successfully does so, the burden shifts back to the plaintiff to show that the reason

offered by the employer was a pretext for discrimination. Id.

      Assuming, arguendo, that Cotton established a prima facie case of

discrimination, Cotton has not presented evidence demonstrating the legitimate,

non-discriminatory reason articulated by GS Development for demoting,

terminating, and not promoting him was merely a pretext for discrimination. See

Williams v. Bd. of Regents of the Univ. Sys. of Ga., 477 F.3d 1282, 1301 (11th Cir.

2007) (stating an appeals court may affirm for any reason supported by the record

even if not relied upon by the district court). GS Development cited Cotton’s

deficient performance as a guest services supervisor as the reason for demoting,

terminating, and failing to promote Cotton. GS Development presented objective

evidence that Cotton performed poorly as a guest services supervisor as the guest

service score had dropped during Cotton’s time in that position. Because Cotton

has not shown that his employer’s legitimate, non-discriminatory reason for the

adverse employment actions was merely a pretext for discrimination, the district




                                           3
court did not err in granting summary judgment with respect to his wrongful

demotion, termination, and failure to promote claims.

B. Hostile Work Environment

      Cotton contends he timely filed an Equal Employment Opportunity

Commission (EEOC) charge concerning his hostile work environment claim

because he circled “wages” in his EEOC questionnaire. Administrative review of

any Title VII claim by the EEOC is a prerequisite to judicial review of such a

claim. See Alexander v. Fulton County, 207 F.3d 1303, 1332 (11th Cir. 2000),

overruled on other grounds by Manders v. Lee, 338 F.3d 1304, 1328 n.52 (11th

Cir. 2003) (en banc). “EEOC regulations provide that charges should contain,

among other things, ‘[a] clear and concise statement of the facts, including

pertinent dates, constituting the alleged unlawful employment practices.’” Id.

(quoting 29 C.F.R. § 1601.12(a)(3)). Although we liberally construe EEOC

charges that are prepared without the assistance of counsel, “a plaintiff’s judicial

complaint is limited by the scope of the EEOC investigation which can reasonably

be expected to grow out of the charge of discrimination.” Gregory v. Ga. Dep’t of

Human Resources, 355 F.3d 1277, 1280 (11th Cir. 2004) (quotations omitted).

      It is clear from the face of the EEOC charge of discrimination that Cotton

failed to mention his hostile work environment claim and only discussed his failure



                                           4
to promote and wrongful demotion and termination claims. Because Cotton failed

to raise his hostile work environment claim in his EEOC charge, he did not exhaust

his remedies with the EEOC with respect to this claim. Consequently, the district

court did not err by granting summary judgment on this claim.

C. Motions for reconsideration

      Cotton contends the district court erred in denying his motions to reconsider;

specifically, in finding A.T. Bragdon’s letter and Denise Webb’s affidavit not

sufficient to grant a motion for reconsideration because Cotton had not exercised

due diligence in obtaining these documents. We conclude the district court did not

abuse its discretion in denying Cotton’s motions for reconsideration because

Cotton failed to exercise due diligence in obtaining Webb’s affidavit and

Bragdon’s letter. See Corwin v. Walt Disney Co., 475 F.3d 1239, 1254 (11th Cir.

2007) (reviewing a district court’s denial of a motion for reconsideration for abuse

of discretion); Wayne v. Jarvis, 197 F.3d 1098, 1104 (11th Cir. 1999), overruled on

other grounds by Manders v. Lee, 338 F.3d 1304, 1328 n.52 (11th Cir. 2003) (en

banc) (stating while pro se submissions should be liberally construed, “[l]iberal

construction does not mean liberal deadlines”).




                                          5
                               II. CONCLUSION

      We affirm the district court’s grant of the defendant’s motion for summary

judgment and denial of Cotton’s motions for reconsideration.

      AFFIRMED.




                                        6